Citation Nr: 1020873	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  08-38 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for erectile dysfunction, 
claimed as secondary to service-connected chronic pain 
syndrome with major depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to June 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in April 2008 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.


FINDING OF FACT

Competent medical evidence establishes that the Veteran's 
erectile dysfunction is proximately due to or aggravated by 
service-connected depression and psychiatric medication 
prescribed for his service-connected chronic pain syndrome 
with major depression.


CONCLUSION OF LAW

The criteria for service connection for erectile dysfunction 
as proximately due to or aggravated by service-connected 
disability are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310(a) (2009); Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this decision, the Board grants service connection for 
erectile dysfunction, which constitutes a complete grant of 
the benefit sought on appeal.  As such, no discussion of VA's 
duty to notify or assist is necessary.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Secondary service connection shall be awarded when a 
disability is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

The standard of proof to be applied in decisions on claims 
for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A Veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a Veteran 
seeks benefits and the evidence is in relative equipoise, the 
Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

The Veteran seeks service connection for erectile dysfunction 
as secondary to his service-connected chronic pain syndrome 
with depression.  He is currently service-connected for post-
operative Putti-Platt repair, right recurrent shoulder 
dislocation, and degenerative joint disease of the right 
shoulder, rated as 40 percent disabling; chronic pain 
syndrome with major depression, associated with his right 
shoulder disability, rated as 30 percent disabling; and a 
post-operative surgical scar of the right shoulder, rated as 
10 percent disabling.  

At a VA psychiatric examination in October 2007, it was noted 
that the Veteran was prescribed daily psychiatric medications 
for his service-connected psychiatric disability.  The 
Veteran described ongoing problems with erectile dysfunction.  
The VA examiner provided an Axis III diagnosis of erectile 
dysfunction likely due to psychiatric medications.  Absent 
any evidence to the contrary, the Board presumes the 
physician who conducted the VA examination is knowledgeable 
and competent to provide opinions as to the side effects of 
specific psychiatric medications.  The opinion is therefore 
afforded significant probative weight.

At a VA genitourinary examination in March 2008, the examiner 
opined that the Veteran's erectile dysfunction was secondary 
to the following conditions, in descending order of 
magnitude:  hypogonadism, depression, analgesics, obesity, 
hypertension, elevated cholesterol, and elevated Hb1Ac.  The 
report reflects careful and detailed consideration of the 
Veteran's physical and psychiatric status and all factors 
contributing to the Veteran's erectile dysfunction and their 
relative significance, and is therefore afforded significant 
probative weight.

In a June 2008 record of VA treatment, it is noted that the 
Veteran's erectile dysfunction pre-dated his use of a certain 
class of psychiatric medications.  The cause of the erectile 
dysfunction was not discussed, although it was discussed in 
the context of treatment for psychiatric symptoms.  

The medical nexus opinion from a VA psychiatric examiner is 
to the effect that psychiatric medications caused the 
Veteran's erectile dysfunction.  The on-point medical nexus 
opinion from a VA genitourinary examiner is that the 
Veteran's service-connected depression itself, apart from 
consideration of the effects of psychiatric medications, is 
the second-greatest among seven factors contributing to the 
Veteran's erectile dysfunction.  

To the extent there is some indication that the Veteran's 
erectile dysfunction may have pre-dated his taking certain 
psychiatric medications, there is nevertheless an opinion 
from a VA physician expert in genitourinary disorders that 
the Veteran's service-connected depression itself is a 
significant contributing cause of his erectile dysfunction.  
There is essentially no medical opinion evidence against the 
Veteran's claim.  Thus, the Board finds that the evidence is 
at least in equipoise as to whether the Veteran's erectile 
dysfunction is proximately caused or aggravated by his 
service-connected psychiatric disability.  

Accordingly, entitlement to service connection for erectile 
dysfunction is warranted.


ORDER

Entitlement to service connection for erectile dysfunction is 
granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


